UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 16, 2012 Omni Ventures, Inc. (Exact name of registrant as specified in its charter) Kansas (State or Other Jurisdiction of Incorporation) 333-156263 26-3404322 (Commission File Number) (IRS Employer Identification No.) 3131 South Broadway, Los Angeles, CA (Address of Principal Executive Offices) (Zip Code) (323) 981-0205 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Appointment of Director and Officer.On April 16, 2012, David Propis, a business professional, was appointed as a Director of the Company by consent of a majority of the shareholders of the Company. Mr. Propis is currently the Manager and Founder of Agile Opportunity Fund, LLC, a creditor of the Company.Prior to this endeavor, he was Director of Cresta Capital Strategies, LLC and Portfolio Manager of Jade Special Strategy, LLC.His expertise in business will be utilized to complement current management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 18, 2012 OMNI VENTURES, INC. By: /s/ Christian Wicks Christian Wicks President
